United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 17-2707
                    ___________________________

                         United States of America

                   lllllllllllllllllllll Plaintiff - Appellee

                                      v.

                             Julian Mix-Perez

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                Appeal from United States District Court
                  for the District of Nebraska - Omaha
                             ____________

                        Submitted: April 16, 2018
                          Filed: April 30, 2018
                             [Unpublished]
                             ____________


Before GRUENDER, MURPHY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       Julian Mix-Perez directly appeals the sentence the district court1 imposed after
he pleaded guilty, pursuant to a plea agreement containing an appeal waiver, to drug
trafficking and using interstate facilities to promote unlawful activity. Mix-Perez’s
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that the sentence was substantively unreasonable.

       Upon careful review, we conclude that the appeal waiver is valid, applicable,
and enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de
novo review of validity and applicability of appeal waiver); United States v. Andis,
333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced if
appeal falls within scope of waiver, defendant knowingly and voluntarily entered into
plea agreement and waiver, and enforcing waiver would not result in miscarriage of
justice). Having independently reviewed the record under Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues for appeal falling outside the scope of the
appeal waiver.

      Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                    ______________________________




      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-